UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4436


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MIGUEL BARAJAS-GARCIA, a/k/a Filimon Soto-Martinez,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00256-NCT-1)


Submitted:   December 16, 2010           Decided:   December 27, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.     John W. Stone, Jr., Acting United
States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miguel     Barajas-Garcia          appeals     the   fifty-seven-month

sentence imposed following his guilty plea to illegal reentry by

an aggravated felon, 8 U.S.C. § 1326(a)(2) (2006).                       He contends

that the sentence imposed was unreasonable.                 We affirm.

            The      court     reviews     Barajas-Garcia’s          sentence      for

reasonableness under a deferential abuse-of-discretion standard.

See Gall v. United States, 552 U.S. 38, 41 (2007).                       In reviewing

a sentence, this court must first ensure that the district court

committed no significant procedural error, such as incorrectly

calculating the guidelines range.                United States v. Osborne, 514

F.3d 377, 387 (4th Cir. 2008).                 “When rendering a sentence, the

district court must make an individualized assessment based on

the   facts    presented,”        applying       the     “relevant    [18     U.S.C.]

§ 3553(a) [(2006)] factors to the specific circumstances of the

case before it.”           United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (internal quotation marks and emphasis omitted).

The court must also “state in open court the particular reasons

supporting     its    chosen     sentence”        and    “set    forth    enough   to

satisfy”     this    Court     that   it       has   “considered     the     parties’

arguments     and    has   a   reasoned    basis     for   exercising      [its]   own

legal decisionmaking authority.”                Id. (internal quotation marks

omitted).



                                           2
              If the sentence is free from procedural error, we then

review it for substantive reasonableness.                       Gall, 552 U.S. at 51.

“Substantive reasonableness review entails taking into account

the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”                     United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

51).      Even     if     this      court   would      have     imposed      a       different

sentence, “this fact alone is ‘insufficient to justify reversal

of the district court.’”              Id. at 474 (quoting Gall, 552 U.S. at

51).

              Barajas-Garcia         does   not       dispute    that      his   guidelines

range   was     properly       calculated.        He     argues      instead         that    his

sentence is substantively unreasonable and the district court

should have imposed a sentence at the bottom of or below the

guideline     range      because      his   offense       level      and    his       criminal

history category overstate the seriousness of his offenses, and

because    of      the    unavailability         of    the    fast      track        departure

scheme.

              We   apply       an   appellate     presumption         that       a   sentence

imposed    within        the    properly    calculated          guidelines           range   is

reasonable.        United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 551 U.S. 338, 346-56 (2007)

(upholding appellate presumption of reasonableness for within-

guidelines sentence).               In rejecting Barajas-Garcia’s arguments

                                             3
for a lesser sentence, the district court thoroughly considered

the § 3553(a) sentencing factors and determined that they were

best served by the imposition of a within-guidelines sentence.

Furthermore, the court acknowledged its authority to impose a

downward variance sentence, but concluded that, in light of the

seriousness      of     Barajas-Garcia’s         prior    offenses,       his     lack   of

respect    for    the     law,     his    use    of    different       names,     and    his

unlawful       reentry    into     the    United       States    after     having       been

deported, a variance was not warranted.                         We find no abuse of

discretion       in     this     determination.           See     United       States     v.

Crawford, 18 F.3d 1173, 1174-76, 1179 (4th Cir. 1994) (upholding

unlawful reentry sentence where offense level was increased by

sixteen and criminal history points by six based on prior felony

offense); see also United States v. Perez-Pena, 453 F.3d 236

(4th    Cir.    2006)    (holding        that   lack     of    fast    track    departure

scheme    does    not    amount     to    sentencing      disparity       warranting      a

lower sentence).

               Under     these     circumstances,         we     conclude       that     the

district court did not abuse its discretion in finding that a

fifty-seven-month sentence was appropriate.                      We further conclude

that Barajas-Garcia’s sentence is reasonable.                           Accordingly, we

affirm the sentence.             We dispense with oral argument because the

facts    and    legal    contentions       are    adequately          presented    in    the



                                            4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5